Exhibit 24(b)(8)(h)(1): Participation Agreement by and between Voya Insurance and Annuity Company, Directed Services, LLC, Waddell & Reed, Inc. and Ivy Funds Variable Insurance Portfolios PARTICIPATION AGREEMENT Voya Insurance and Annuity Company This Participation Agreement (“Agreement”), dated as of the 20 day of May, 2015, is made by and between Voya Insurance AND ANNUITY Company (“Company”), on behalf of itself and each of the separate accounts identified on Exhibit A, which is attached hereto, as the parties hereto may amend from time to time (“Variable Accounts”), DIRECTED SERVICES, LLC (“Company Distributor”). WADDELL & REED, INC. (“W&R”), distributor for Ivy Funds Variable Insurance Portfolios, and IVY FUNDS VARIABLE INSURANCE PORTFOLIOS (“Ivy Funds VIP”). WHEREAS, Ivy Funds VIP is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”), and currently includes the separately managed series identified on Exhibit B, which is attached hereto, that are available to the Variable Accounts in accordance with this Agreement (each a “Portfolio”); and WHEREAS, the Portfolios are currently sold to one or more separate accounts of life insurance companies to fund benefits under variable life insurance policies and/or variable annuity contracts (“Participating Insurance Companies”); and WHEREAS, Company, W&R and Ivy Funds VIP mutually desire the inclusion of the Portfolios as underlying investment media for each of the variable life insurance policies and/or variable annuity contracts issued by Company identified on Exhibit A, which is attached hereto, as the parties hereto may amend from time to time (collectively, the “Contracts”); and WHEREAS, the Contracts allow for the allocation of net amounts received by Company to separate sub-accounts of the Variable Accounts for investment in shares of the Portfolios and other similar funds; and WHEREAS, selection of a particular sub-account (corresponding to a particular Portfolio) is made by the owner of a Contract (“Contract Owner”) and such Contract Owner may reallocate their investment options among the sub-accounts of the Variable Accounts in accordance with the terms of the Contracts; and WHEREAS, Company Distributor distributes the Contracts supported by the Separate Accounts that may in turn invest in shares of the Funds. NOW THEREFORE, Company, W&R and Ivy Funds VIP, in consideration of the promises and undertakings described herein, agree as follows: 1. SCOPE OF AGREEMENT. The scope of this Agreement is limited to the purchase of Portfolio shares by the Variable Accounts on behalf of purchasers of the Contracts. DC-1216962v2 2. REPRESENTATIONS OF COMPANY. (a) Company represents and warrants that the Variable Accounts have been established and are in good standing under the laws of their state of organization; and the
